vil so l jo m oo department of the treasury internal_revenue_service fulton st 3rd fi brooklyn ny tax_exempt_and_government_entities_division date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication for your convenience an envelope is _ letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we-wil-ther-serd-yet-e finatettermedifying of reveking exerprstatus if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of in-that event you will be required to file examination and this letter will become final federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request file returns for later tax years with the appropriate for an extension of time is granted service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation enclosures publication publication form_6018 report of examination - envelope sincerely me cane betty a mcclernan acting director eo examinations letter catalog number 34801v schedule no or exhibit year period ended form_886 a department of the treasury - tntemal revenue service explanation of items name of taxpayer meme nest pe ‘ oly as of this date we have not in our letters dated we requested information necessary to conduct an examination of your books_and_records for the year ended received the requested information sec_1_6033-2 o f the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status since you have not provided the requested information we propose to revoke your organization’s exemption from federation income_tax under section i sec_501 taxable entity you will be required to file the apprépriate federal income of the internal_revenue_code effective a - tax_return form 886-acrev page -1- department of the treasury - internal_revenue_service
